NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4139-16T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

SEAN P. HILLEGASS,

     Defendant-Appellant.
_____________________________

              Submitted June 18, 2018 – Decided July 6, 2018

              Before Judges Fisher and Fasciale.

              On appeal from Superior Court of New Jersey,
              Law Division, Cumberland County, Indictment
              No. 15-07-0548 and Accusation No. 16-11-1007.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Daniel V. Gautieri, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Jeffrey H. Sutherland, Cape May County
              Prosecutor, attorney for respondent (Gretchen
              A. Pickering, Assistant Prosecutor, of counsel
              and on the brief).

PER CURIAM

        After pleading guilty, defendant appeals from his convictions

for third-degree theft of movable property, N.J.S.A. 2C:20-3(a);
third-degree possession of a controlled dangerous substance (CDS)

with intent to distribute, N.J.S.A. 2C:35-5(b)(3); and second-

degree possession of CDS with intent to distribute within 500 feet

of a park, N.J.S.A. 2C:35-7.1(a).

     On appeal, defendant argues:

           COUNT TWO OF THE ACCUSATION SHOULD BE
           DISMISSED BECAUSE THE STATE FAILED TO PROVE
           THAT THE MEMORIAL PARK [(THE PROPERTY)] IN
           QUESTION WAS A PUBLIC PARK WITHIN THE MEANING
           OF N.J.S.A. 2C:35-7.1(f).

We disagree and affirm.

     The   property   is   located   in   Middle   Township   at   a     local

intersection.   In the 1990s, the township began beautifying the

area around the intersection and maintaining the property as a

park.   The township installed electrical service for the property,

landscaped it, and decorated the property during the holidays.

Initially the conceptual plan for the landscape and signage at the

park referred to the property as the "Crossroads Park."            But the

town eventually renamed the park in honor of a long-time member

of the local fire department.        And the township later formally

dedicated the property – through a resolution – in his name by

installing a memorial plaque, a flagpole, and a park bench.

     Defendant pled guilty to the 500-foot charge pursuant to

N.J.S.A. 2C:35-7.1(a), which provides in pertinent part:



                                     2                                 A-4139-16T4
            Any person who violates [N.J.S.A. 2C:35-5(a)]
            by distributing, dispensing or possessing with
            intent to distribute a [CDS] . . . on or within
            500 feet of the real property comprising
            . . . a public park . . . is guilty of a crime
            of the second degree.

"Public park" is defined as "a park, recreation facility or area

or playground owned or controlled by a State, county or local

government unit."     N.J.S.A. 2C:35-7.1(f).

     We    review   defendant's   contention    –   concerning   the   legal

meaning of a "public park" – de novo.           State ex rel. K.O., 217

N.J. 83, 91 (2014).      There is nothing unclear or ambiguous about

the plain language of "public park" in N.J.S.A. 2C:35-7.1(f).             By

its plain language, the statute defines a "public park" as "a park

. . . owned or controlled by a . . . local government unit."

N.J.S.A.    2C:35.7.1(f).      The   township   owns   and   controls   the

property, and the township designated and used it as a park for

multiple    years   before   defendant's   arrest.      Accordingly,    the

property is a "public park" under the statute.

     Affirmed.




                                     3                             A-4139-16T4